Citation Nr: 0829853	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 1981 to February 1982 and continued to serve 
with the Massachusetts National Guard until August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In October 2003 and October 
2006, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The appellant testified at a hearing before the undersigned, 
sitting at the RO in November 2002.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. A low back disorder was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
appellant's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the initial unfavorable rating 
decision was issued in April 2001, and the communications to 
the appellant prior to the decision did not meet the 
requirements under VCAA.  Subsequent to the decision, VCAA 
letters were sent in January 2004, October 2004, November 
2005, and November 2006.

In the present case, the Board observes that the letters sent 
in October 2004 and November 2006 were fully VCAA compliant 
in that they informed the appellant of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
However, failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the appellant.  Lack of prejudicial harm may 
be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Additionally, an SOC or SSOC constitutes "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the appellant with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, subsequent 
to both the October 2004 and November 2006 letters, the 
appellant was provided with an SSOC, thereby rectifying any 
timing problem in relation to proper VCAA notice. 

With regard to the notice requirements under Dingess/Hartman, 
the November 2006 VCAA letter provided notice as to 
disability ratings and effective dates.  Again, the Board 
acknowledges the defective timing of this notice.  However, 
the Board finds no prejudice to the appellant in proceeding 
with a decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the appellant's 
service connection claim, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing him 
with a VA examination.  The appellant's service treatment 
records,  private medical records, Social Security 
Administration (SSA) records, the reports of August 2000 and 
October 2004 VA examinations, and a March 2007 VA opinion and 
addendum were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  Additionally, the 
Board, finding the VA examinations and opinions of record 
inadequate, requested an independent opinion from a Veterans' 
Health Administration (VHA) physician as to the etiology the 
appellant's low back disorder.  See 38 U.S.C.A. § 7109 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.901(d) (2007).  The 
opinion was supplied in March 2008, and the appellant was 
provided 60 days to respond, which he did not.  The appellant 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury, incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to National Guard 
service, ACDUTRA is full time duty performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.  Inactive duty training is duty other 
than full-time duty performed under the same provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes that there are also statutory presumptions in 
place that are intended to allow service connection for 
certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. § 
3.303(d).  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and manifests 
certain chronic diseases, including arthritis, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, 
these presumptions are not applicable to National Guard 
service; thus, they will not be discussed further.

The appellant had active duty for training from August 1981 
to February 1982 with the Massachusetts National Guard, and 
subsequently served with the Massachusetts National Guard 
until August 1988.  The appellant claims to have sustained a 
back injury during service when he fell into a foxhole either 
in April 1987 or September 1987.  Consequently, he argues 
that service connection is warranted for a low back disorder 
as a result of this claimed injury. 

Currently, the appellant suffers from chronic lumbar pain 
with decreased range of motion, and the majority of post-
service medical records refer only to a diagnosis of low back 
pain or chronic pain syndrome.  Pain alone is not a 
disability and without a diagnosed or identifiable underlying 
malady or condition, cannot be service-connected.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the 
Board observes that the appellant has undergone multiple 
surgeries as treatment of his disorder, and a September 2002 
letter by Dr. CS refers to degenerative arthritis at the 
lumbosacral junction.  Accordingly, the Board concludes that 
the appellant has a current diagnosis of a low back disorder.

However, there is no objective evidence that the appellant 
sustained an injury to his back during active duty.  For the 
year in question, his National Guard personnel records 
indicate he had ACDUTRA from June 27, 1987 to July 11, 1987.  
Additionally, a DD Form 689, Sick Slip dated in August 1986 
shows the appellant had suffered a civilian work injury.  No 
service records refer to an April 1987 injury.   
 
The appellant has submitted multiple lay statements, dated as 
early as 1998, from several other individuals recounting 
their recollections of such an injury occurring in service, 
as well as his own written statements and testimony regarding 
the alleged injury.  The Board may not discount the 
appellant's assertions merely because he is an interested 
party.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Further, the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence, but must consider the 
credibility of the lay evidence in and of itself.  Buchanan 
v. Nicholson, 451 F3d. 1331 (2006).  In the present case, the 
Board observes that, not only are there no service treatment 
records that demonstrate that a back injury occurred in 
service,  there are no post-service treatment records that 
reflect that the appellant's low back disorder is the result 
of an injury or incident that occurred in service.  

In this regard, a letter from the Massachusetts Army National 
Guard dated in March 1989 indicates that the reason the 
appellant did not reenlist was that he sustained a back 
injury resulting in a chronic back problem from his civilian 
job.  Further, the appellant's private treatment records 
refer to his pain and need for surgery solely as due to a 
work injury that occurred in 1987.  Moreover, a March 1989 
record by Dr. SS states that the appellant had no previous 
back problem until the day of his injury in October 1987.  
Similarly, the September 1992 letter by Dr. CS states 
explicitly that the appellant made it through service without 
difficulties related to his back and that his current back 
disorder was totally caused by the work injury that he 
suffered in approximately 1987.  There is no indication that 
these statements on the part of Dr. CS and Dr. SS are based 
on any information other than the appellant's own accounts of 
his medical history, and such information clearly contradicts 
his contentions and the recollections of those submitting 
written statements on his behalf, with regard to an in-
service back injury.  Accordingly, the Board affords the lay 
descriptions of the appellant's in-service back injury and 
sequelae to not be credible and affords them no probative 
weight.    

There is also no competent medical opinion relating the 
appellant's low back disorder to his claimed in-service 
injury.  In this regard, the Board also notes that there are 
conflicting medical opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
appellant that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the appellant, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
appellant's credibility in reporting the statements to the 
medical examiner).   

A June 2000 letter by Dr. KL reflects the opinion that the 
appellant suffers from depression, which the appellant 
related to a back injury he suffered while on military duty.  
In an August 2000 VA opinion,  Dr. JK appears to relate the 
appellant's current disorder to his military service in that 
he indicates that the appellant has chronic pain syndrome and 
has had chronic lumbar strain since 1987 and makes note of 
only the appellant's claimed 1987 military injury.  In a May 
2001 letter, Dr. NS states that, to a reasonable degree of 
medical certainty, the appellant's present disorder is most 
probably causally related to his military injury in 1987.  
However, there is no indication that Dr. KL, Dr. JK, or Dr. 
NS had access to any information detailing the appellant's 
supposed in-service injury other than the appellant's 
accounts, which the Board has determined is not credible.  
Therefore, any medical opinion based on such history is not 
competent.  As such, the Board is not bound to accept either 
the opinion of Dr. JK or Dr. NS.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann; Reonal; and Guimond v. Brown, 6 Vet. App. 
69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  Moreover, 
although Dr. NS discusses the appellant's post-service 
treatment and surgeries, no mention is made by him or any of 
these physicians of the appellant's documented work-related 
injury in October 1987.  As such, these opinions appear to be 
based on an incomplete factual basis.  Given the above, the 
Board accords no probative weight to the opinions of Dr. KL, 
Dr. JK, or Dr. NS.  

In contrast, in the March 2008 VHA opinion, the orthopedic 
surgeon states that it is his opinion that the veteran's 
lumbar condition is due to his civilian workman's 
compensation, industrial injury and not due to, nor likely 
due to, his military service.  In forming this opinion, the 
surgeon reviewed the claims file, noting particularly the 
repeated reports of the October 1987 work injury by 
physicians in relation to the appellant's back treatment and 
surgeries and the lack of comment by these physicians on the 
appellant's supposed in-service injury.  Therefore, as the 
April 2004 VA examiner considered all the evidence of record, 
to specifically include the appellant's copious post-service 
medical records, in forming an opinion, the Board affords the 
opinion great probative weight.

Thus, there is no competent and probative opinion relating 
the appellant's current low back disorder to his claimed 
injury during military service.  The only evidence of such a 
relationship is the appellant's own statements.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and 
probative evidence of a causal nexus between the veteran's 
post-service low back disorder and any alleged incident or 
injury in service, service connection for a low back disorder 
must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. J.  WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


